PER CURIAM.
The defendant Gruniger made a promissory note lin favor of the defendant Bittschier, who indorsed it over to John Hoffman,- who indorsed it over to- Hattie Hoffman. The note was not paid and went to protest, whereupon Hattie Hoffman took it up. There are two subsequent indorsers on the note, i. e., one Winkler and one Hudson. It is not disputed that Hattie Hoffman took the note up and had a cause of action thereon against the two defendants . herein, Gruniger and Bittschier. The latter made no defense and the judgment against him was entered by default herein. The complaint, however, was dismissed as to the defendant Gruniger on the sole ground that the plaintiff, Snyder, was not the real party in interest, and that the action should have been brought by Hattie Hoffman. The plaintiff appeals.
The plaintiff sued as assignee of the claim of Hattie Hoffman. The assignment is regular in form and is acknowledged before a notary public, Mr. Henry K. Davis, who happens also' to' be the plaintiff’s attorney herein. Mr. Davis swears to the execution of the as- .- signment, and his testimony is practically undisputed on the subject. Defendant, however, claimed that there was no consideration for the assignment, and that the plaintiff was merely the agent of Hattie Hoffman for the collection of the note. The consideration mentioned in the assignment is one dollar and other good and valuable considerations. But whether there was, a sufficient consideration or not is a question that cannot be raised 'by the defendant Gruniger, the maker of the note. The plaintiff is the real party in interest, un- ■ der the Code, if he has a valid transfer as against the assignor, Hattie Hoffman, which seems to be conceded, and holds the legal title to the • demand. The defendant has no legal interest to inquire further. A payment to or recovery by the assignee, the plaintiff herein occupying this position, is a protection to the defendant against any claim' -that can be made by the assignor, Hattie Hoffman. Sheridan v. Mayor, etc., 68 N. Y. 30. It is no defense to a party sued upon com-mercial paper to show that the transfer under which the plaintiff holds *235it is without consideration, or subject to equities between him and bis assignor, or colorable and merely for the purpose of collection, or to secure a debt contracted by ani agent without sufficient authority. It is sufficient to make the plaintiff the real party in interest if he has the legal title, either by written transfer, as in the case at bar, or delivery, whatever may be the equities between the plaintiff and his assignor. Hays v. Hathorn, 74 N. Y. 486. The judgment must be reversed and a new trial ordered, with costs to abide the event.
Judgment reversed and new trial ordered, with costs to abide event.